—Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered February 25, 1999, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Although the waiver of indictment form omitted a written notation of the offense charged and the date and time thereof, it was executed and filed simultaneously with the superior court information containing all the necessary items, and both forms thus constituted a single document that satisfied the requirements of CPL 195.20 (see, People v Long, 273 AD2d 67, lv denied 95 NY2d 854; People v Lamoni, 230 AD2d 628, lv denied 89 NY2d 925). Concur — Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.